UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X                 10/3/2018
                                                              :
 TODD KREISLER,                                               :
                                              Plaintiff,      :
                                                              :     16 Civ. 8177 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 THE HUMANE SOCIETY OF NEW YORK,                              :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiff Todd Kreisler brings this action under Title III of the Americans with

Disabilities Act (the “ADA”), 42 U.S.C. § 12181 et seq., and the New York City Human Rights

Law (the “NYCHRL”), N.Y.C. Admin. Code § 8–107(4)(a).1 Defendant moves for summary

judgment with respect to all of Plaintiff’s claims. For the reasons below, Defendant’s motion is

granted to the extent that Plaintiff challenges the design of Defendant’s restroom and water

fountain, but is denied in all other respects.2

        BACKGROUND

        The following facts are taken from the Parties’ statements pursuant to Federal Rule of

Civil Procedure 56.1 and the Parties’ submissions on this motion.

        A.       The Humane Society

        Defendant is a non-profit organization that operates an animal shelter, provides veterinary

services and facilitates animal adoptions. Defendant is located at 306 East 59th Street, New

York, NY 10002 (the “Building”). The Building was built in 1900, purchased by the



1
  The Complaint also raised claims under the New York State Civil Rights Law and for common
law negligence, but Plaintiff has voluntarily withdrawn those claims.
2
  Plaintiff’s applications to strike are denied as moot, as none of the documents in question were
relied upon in this Opinion.
organization in 1959 and renovated prior to 1975. In 2013, Defendant spent $103,500 to

“modernize” the Building’s elevators. The Building has one entrance, which is approximately

20 inches above street level and accessible only via stairs. The Building’s waiting room has built

in bench seating, which is not accessible to persons in wheelchairs and is arrayed around the

perimeter of the space. The reception desk where visitors to the Humane Society complete

paperwork is 50.5 inches high. The Building includes a restroom for employees, which is not

accessible to persons in wheelchairs. The restroom is available to non-employees only “if they

are having some type of emergency” and cannot “go to use another facility.” The Building once

included a water fountain, but it has been removed.

       Defendant also owns a building located at 313 East 58 Street, New York 10022, which it

purchased for $6,175,000, and uses for storage and lodging for visiting doctors. As of 2013,

Defendant had cash and cash equivalents of $21,474,145.

       B.      Plaintiff’s Visits

       Plaintiff owns two cats -- Cinnamon and Coco. Plaintiff first began visiting the Building

in approximately 2014 when Coco became ill. Plaintiff uses an electric wheelchair. During

Plaintiff’s first few visits, he was unable to enter the building because of the stairs; he would

alert Defendant’s staff by ringing a doorbell or asking a passerby to go inside and get the

receptionist. On these occasions, Defendant’s staff came out to the sidewalk and retrieved Coco.

Defendants provided all requested care to Coco, and charged Plaintiff for an “office visit.” On

Plaintiff’s last two visits, in November 2016 and 2017, respectively, Plaintiff was able to enter

the Building via a portable ramp put in place by Humane Society staff. Plaintiff felt “unsafe”

using the ramp. Plaintiff states that his experience with Defendant “annoyed him,” because it




                                                  2
reminds him of when he could not get on buses “back in the 80s,” and has affected him

emotionally “to the extent where I want the same access and the same rights as everybody else.”

          C.     Plaintiff’s Proposals

          Plaintiff’s expert, Michael Mitchel, offers five construction proposals to make the

Building’s entrance wheelchair accessible. The first two proposals entail building a vertical

platform lift and a new exterior stair; each proposal is estimated to take between six and nine

months to complete at a cost of over $110,000. Proposal 3 involves building an inclined

platform lift and a new exterior stair. It is also estimated to cost approximately $110,000 and

take six to nine months to complete. Proposal 4 requires moving the entrance door to a new

location and creating an accessible switchback ramp. It is estimated to cost over $91,000, and

the Building would be totally inaccessible for two or three days. Proposal 5 reconfigures the

Building’s existing elevator hoistway to provide a new opening to the exterior at sidewalk level;

it is estimated to cost between $200,000 and $300,000.3

          Each of the proposals requires the use of construction equipment that is likely to produce

noise and dust. Each Proposal -- except Proposal 4 -- provides Defendant the option to build a

temporary building entrance for an estimated cost of $10,000, thereby allowing Humane Society

staff and animals to enter and exit the facility during the entirety of construction. Each Proposal

also requires Defendant to secure government permits.

          LEGAL STANDARDS

          A.     Summary Judgment

          Summary judgment is appropriate where the record before the court establishes that there

is no “genuine dispute as to any material fact and the movant is entitled to judgment as a matter



3
    Determining how long it will take to complete Proposal 5 requires further study.
                                                   3
of law.” Fed. R. Civ. P. 56(a). There is a genuine dispute as to a material fact “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); accord Nick’s Garage, Inc. v. Progressive Cas. Ins. Co.,

875 F.3d 107, 113 (2d Cir. 2017) (citations omitted). The court must construe the evidence in

the light most favorable to the nonmoving party and must draw all reasonable inferences in favor

of the nonmoving party. Liberty Lobby, 477 U.S. at 255; accord Soto v. Gaudett, 862 F.3d 148,

157 (2d Cir. 2017) (citations omitted).

       When the movant has properly supported its motion with evidentiary materials, the

opposing party must establish a genuine issue of fact by “citing to particular parts of materials in

the record.” Fed. R. Civ. P. 56(c)(1)(A). “[A] party may not rely on mere speculation or

conjecture as to the true nature of the facts to overcome a motion for summary judgment.” Hicks

v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (alteration in original); accord Dudley v. N.Y.C.

Hous. Auth., No. 14 Civ. 5116, 2017 WL 4315010, at *14 (S.D.N.Y. Sept. 25, 2017).

       B.      ADA

       Title III of the ADA provides, “No individual shall be discriminated against on the basis

of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). In

order to recover under Title III of the ADA, a plaintiff must prove “(1) that she is disabled within

the meaning of the ADA; (2) that defendants own, lease, or operate a place of public

accommodation; and (3) that defendants discriminated against her by denying her a full and

equal opportunity to enjoy the services defendants provide.” Camarillo v. Carrols Corp., 518

F.3d 153, 156 (2d Cir. 2008) (citing 42 U.S.C. § 12182(a)); accord Hurley v. Tozzer, Ltd., No. 15



                                                   4
Civ. 2785, 2018 WL 1087946, at *2 (S.D.N.Y. Feb. 26, 2018). There are two principal types of

discriminatory behavior under the ADA. See Roberts v. Royal Atl. Corp., 542 F.3d 363, 368–69

(2d Cir. 2008); accord Figueroa v. Hasaki Rest., Inc., No. 17 Civ. 6521, 2018 WL 798880, at *1

(S.D.N.Y. Jan. 30, 2018).

       First, when a “public accommodation” has already made “alterations” to its facility “in a

manner that affects or could affect the usability of the facility or part thereof,” discrimination

includes “a failure to make alterations in such a manner that, to the maximum extent feasible, the

altered portions of the facility are readily accessible to and usable by individuals with

disabilities, including individuals who use wheelchairs.” 42 U.S.C. § 12183(a)(2); see Roberts,

542 F.3d at 368; accord Thomas v. Ariel W., 242 F. Supp. 3d 293, 300 (S.D.N.Y. 2017). Under

this provision, when:

       “the entity is undertaking an alteration that affects or could affect usability of or
       access to an area of the facility containing a primary function, the entity shall also
       make the alterations in such a manner that, to the maximum extent feasible, the
       path of travel to the altered area and the bathrooms, telephones, and drinking
       fountains serving the altered area, are readily accessible to and usable by
       individuals with disabilities where such alterations . . . are not disproportionate to
       the overall alterations in terms of cost and scope.”

42 U.S.C. § 12183(a)(2); see Roberts, 542 F.3d at 368; accord Andrews v. Blick Art Materials,

LLC, 268 F. Supp. 3d 381, 394 (E.D.N.Y. 2017).

       Second, where a “public accommodation” has not already engaged in “alterations,”

discriminatory behavior under Title III of the ADA includes “a failure to remove architectural

barriers . . . in existing facilities . . . where such removal is readily achievable.” 42 U.S.C. §

12182(b)(2)(A)(iv); see Roberts, 542 F.3d at 368–69; accord Rogers v. Subotic LLC, No. 18 Civ.

1997, 2018 WL 3918181, at *1 (S.D.N.Y. Aug. 16, 2018). Removal of an architectural barrier

qualifies as “readily achievable” when it is “easily accomplishable and able to be carried out



                                                   5
without much difficulty or expense.” 42 U.S.C. § 12181(9); accord Brown v. Mermaid Plaza

Assocs. LLC, No. 13 Civ. 760, 2018 WL 2722454, at *9 (E.D.N.Y. Mar. 8, 2018).

        C.      NYCHRL

        The NYCHRL makes it illegal for proprietors of “public accommodation[s] . . . directly

or indirectly[ t]o refuse, withhold from or deny to such [disabled] person the full and equal

enjoyment, on equal terms and conditions, of any of the accommodations, advantages, services,

facilities or privileges of the place or provider of public accommodation.” N.Y.C. Admin. Code

§ 8–107(4)(a)(1)(a). The NYCHRL requires that “any person prohibited by the [law] from

discriminating on the basis of disability shall make reasonable accommodation to enable a

person with a disability to . . . enjoy the right or rights in question provided that the disability is

known or should have been known by the covered entity.” Id. § 8–107(15)(a).

        Although the statute’s language is similar to the ADA, the NYCHRL demands “an

independent liberal construction analysis in all circumstances, even where state and federal civil

rights laws have comparable language.” Williams v. N.Y.C. Hous. Auth., 872 N.Y.S.2d 27, 31

(1st Dep’t 2009); see also Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 278 (2d Cir. 2009)

(“Interpretations of New York state or federal statutes with similar wording may be used to aid in

interpretation of New York City Human Rights Law, viewing similarly worded provisions of

federal and state civil rights laws as a floor below which the City’s Human Rights law cannot

fall.”) (citing The Local Civil Rights Restoration Act of 2005, N.Y.C. Local Law No. 85 (2005))

(emphasis omitted); accord Andrews, 268 F. Supp. 3d at 400. The NYCHRL must be “construed

liberally for the accomplishment of the uniquely broad and remedial purposes thereof, regardless

of whether federal or New York State civil and human rights laws . . . have been so construed.”

Loeffler, 582 F.3d at 278 (quoting N.Y.C. Local Law No. 85 (2005)); see also Ya-Chen Chen v.



                                                   6
City Univ. of N.Y., 805 F.3d 59, 75 (2d Cir. 2015) (“[C]ourts must analyze NYCHRL claims

separately and independently from any federal and state law claims, construing [its] provisions

‘broadly in favor of discrimination plaintiffs to the extent that such a construction is reasonably

possible.’”) (second alteration in original).

        DISCUSSION

        For the reasons below, Defendant’s motion for summary judgment is denied in

substantial part.

        A.      ADA Claims

        Defendant raises three bases for summary judgment with respect to the ADA claim.4

First, the Humane Society does not constitute a place of “public accommodation” within the

meaning of the ADA. Second, Plaintiff’s proposals for renovating the entrance to the Humane

Society are not “readily achievable” within the meaning of the ADA. Third, Plaintiff’s

additional alleged ADA violations do not qualify as “architectural barriers” that must be

removed under the ADA. Summary judgment is denied with respect to all claims, except those

that relate to the restroom and water fountain in the Building.

                1. Place of “Public Accommodation”

        The ADA “enumerates 12 categories of ‘private entities’ that ‘are considered public

accommodations.’” Lopez v. Jet Blue Airways, 662 F.3d 593, 599 (2d Cir. 2011); see also Kao v.

British Airways, PLC, No. 17 Civ. 0232, 2018 WL 501609, at *4 (S.D.N.Y. Jan. 19, 2018);

accord Nondiscrimination on the Basis of Disability by Public Accommodations and in

Commercial Facilities, 56 Fed. Reg. 35,544 (July 26, 1991) (codified at 28 C.F.R. pt. 36)




4
 Because Defendant does not argue that Plaintiff is not “disabled” within the meaning of the
ADA, that element of a prima facie ADA case is not discussed.
                                                 7
(interpreting 42 U.S.C. § 12181(7)(A)–(L)). In this case, the Humane Society potentially falls

into four of those twelve categories: (1) “sales or rental establishments,” based on the fees

associated with adopting an animal; (2) “service establishments,” based on the medical care

Defendant provides to pets; (3) “places of education,” based on seminars held in the Building or

(4) “social service center establishments,” based on the care and adoption of animals. See

Nondiscrimination on the Basis of Disability by Public Accommodations and in Commercial

Facilities, 56 Fed. Reg. at 35,551.

       Defendant fails to show that a jury could not reasonably find that at least one of these

categories applies. Defendant argues that all of the statutory categories apply to activities for

people, and specifically, that under the doctrines of statutory interpretation ejusdem generis and

noscitur a sociis, the categories of service establishments and social service centers also must be

interpreted to reference services provided to people, not animals. See Yates v. United States, 135

S. Ct. 1074, 1085–86 (2015) (defining noscitur a sociis as “a word is known by the company it

keeps,” and ejusdem generis as “[w]here general words follow specific words in a statutory

enumeration, the general words are usually construed to embrace only objects similar in nature to

those objects enumerated by the preceding specific words”). Defendant’s position is that the

term “public accommodation” is “confined to enumerated establishments that serve people, not

animals.”

       This argument fails. The premise underlying the argument -- that Defendant “provides

services to animals, not people” -- is flawed, because humans keep animals as pets. When

Defendant provides medical care to a pet, the pet’s owner receives a service. Likewise, a person

who adopts an animal from Defendant to keep as a pet receives a service. Under the logic of

Defendant’s argument, shoemakers -- a paradigmatic service establishment that is mentioned in



                                                  8
the statute -- would not qualify as a place of “public accommodation,” because they provide

services to shoes, not to people. See 42 U.S.C. § 12181(7)(F). Such interpretation of the statute

is untenable.

       Defendant also argues that the Humane Society is not a “public accommodation”

because,

       What a disabled person does not need to attain self-sufficiency is any caring for
       others, whether relatives, friends, or pets for whom he might want to assume
       responsibility. Pet ownership would only add to the burdens disabled people are
       faced with daily. To be a pet owner or pet guardian is to assume the
       responsibility for different living beings.

This argument also fails. The ADA’s stated purpose is to ensure that “physical or mental

disabilities in no way diminish[es] a person’s right to fully participate in all aspects of society

. . . .” 42 U.S.C. § 12101 (findings and purpose). Given this broad mandate, no basis exists for

excluding disabled persons from the benefits of pet ownership. Defendant’s motion for summary

judgment on this issue is denied.

                2. “Readily Achievable”

       Defendant argues that summary judgment is appropriate because Plaintiff’s proposals for

renovating the entrance to the Humane Society are not “readily achievable” within the meaning

of the ADA. This argument fails for two reasons. First, a reasonable jury could conclude that

the building had been “altered,” in which case the “readily achievable” standard would not apply.

See Roberts, 542 F.3d at 368. Second, even if the “readily achievable” standard did apply, a

reasonable jury could conclude that the renovations Plaintiff requests to the Building’s entrance

are readily achievable.




                                                  9
                   a. Alteration

       A reasonable jury could find that the Building had been altered and that the alteration had

failed to achieve accessibility to the “maximum extent feasible.” See 28 C.F.R. § 36.402.

       To establish the existence of an alteration, a plaintiff fulfills his or her initial
       burden of production by identifying a modification to a facility and by making a
       facially plausible demonstration that the modification is an alteration under the
       ADA. The defendant then bears the burden of persuasion to establish that the
       modification is in fact not an alteration.

Roberts, 542 F.3d at 371; accord Rosa v. 600 Broadway Partners, 175 F. Supp. 3d 191, 206

(S.D.N.Y. 2016). A non-exhaustive list of factors to consider in evaluating whether an alteration

has been made include:

           1. The overall cost of the modification relative to the size (physical and financial) of
              the facility or relevant part thereof.
           2. The scope of the modification (including what portion of the facility or relevant
              part thereof was modified).
           3. The reason for the modification (including whether the goal is maintenance or
              improvement, and whether it is to change the purpose or function of the facility).
           4. Whether the modification affects only the facility’s surfaces or also structural
              attachments and fixtures that are part of the realty.

Roberts, 542 F.3d at 370 & n.5.

       Here, a reasonable jury evaluating these factors could conclude that Defendant’s

$103,500 “modernization” of their elevators constituted an alteration under the ADA, as it was

an expensive renovation of structural components for the purposes of improvement. If the

elevator “modernization” was an “alteration,” then the lower “readily achievable” standard

would not apply; Plaintiff would need to show that “those altered areas -- and paths of travel to

altered areas that ‘contain[ ] a primary function’ -- [were] not made readily accessible to disabled

individuals ‘to the maximum extent feasible.’” Roberts, 542 F.3d at 369 (quoting 42 U.S.C. §

12183(a)(2)). A reasonable jury could find that Defendant’s renovation had not achieved

accessibility to the “maximum extent feasible,” because, although the elevators were

                                                10
modernized, they were still inaccessible to persons in wheelchairs. A reasonable jury also could

find that opening the elevators to the street was a feasible remediation, as shown in one of

Plaintiffs proposals. 42 U.S.C. § 12183(a)(2); see Roberts, 542 F.3d at 368; see also Rosa, 175

F. Supp. 3d at 208 (S.D.N.Y. 2016) (holding that defendant’s refurbishing of a historic elevator,

but not bringing it into compliance with the ADA, could constitute an alteration not achieving

accessibility to the maximum extent feasible).

                   b. “Readily Achievable” Renovations

       Summary judgment is also denied because, if a jury found that the elevator

“modernization” was not an “alteration,” that jury could nevertheless conclude that the

renovations Plaintiff proposes are “readily achievable.” “The term ‘readily achievable’ means

easily accomplishable and able to be carried out without much difficulty or expense.” 42 U.S.C.

§ 12181(9). Four factors are used to determine whether an action is “readily achievable” under

the ADA:

       (A) the nature and cost of the action needed under this chapter; (B) the overall financial
       resources of the facility or facilities involved in the action; the number of persons
       employed at such facility; the effect on expenses and resources, or the impact otherwise
       of such action upon the operation of the facility; (C) the overall financial resources of the
       covered entity; the overall size of the business of a covered entity with respect to the
       number of its employees; the number, type, and location of its facilities; and (D) the type
       of operation or operations of the covered entity, including the composition, structure, and
       functions of the workforce of such entity; the geographic separateness, administrative or
       fiscal relationship of the facility or facilities in question to the covered entity.

Harty v. Spring Valley Marketplace LLC, No. 15 Civ. 8190, 2017 WL 108062, at *12 n.18

(S.D.N.Y. Jan. 9, 2017) (citing 42 U.S.C. § 12181(9)).

       In order to establish a prima facie showing that a “reasonable accommodation” is

“readily achievable” within the meaning of the ADA, “a plaintiff bears only a burden of

production that is not a heavy one. That is, it would be enough for the plaintiff to suggest the



                                                 11
existence of a plausible accommodation, the costs of which, facially, do not clearly exceed its

benefits.” Roberts, 542 F.3d at 370 (internal quotation marks and citations removed); accord

Valentine v. Brain & Spine Surgeons of N.Y., P.C., No. 17 Civ. 2275, 2018 WL 1871175, at *6

(S.D.N.Y. Apr. 16, 2018). Once a plaintiff has made a “prima facie showing that a reasonable

accommodation is available, . . . the risk of nonpersuasion falls on the defendant.” Roberts, 542

F.3d at 370. This “is a fact-specific inquiry that generally does not lend itself to summary

judgment.” Brown v. Cty. of Nassau, 736 F. Supp. 2d 602, 622 (E.D.N.Y. 2010).

       Defendants argue that “[a]ll of Plaintiff’s proposals for reconstructing the Building’s

entrance require significant and invasive construction, permits and approvals from multiple city

agencies, additional drawings and study, six figure cost expenditures, and risks to the safety and

health of the Humane Society’s animals and operations.” While that might be true, Plaintiff

nevertheless has met his “not heavy” burden of production; the monetary and other costs of the

proposed renovations are not so facially disproportionate to the benefits of making the Building

wheelchair accessible that no reasonable jury could rule for Plaintiff. See Roberts, 542 F.3d at

370.

               3. Additional Violations

       Defendant seeks summary judgment with respect to the alleged ADA violations unrelated

to the Building entrance -- i.e., the waiting area, bathroom, service counter and water fountain --

on the basis that Plaintiff lacks standing to bring those claims. “[O]nce a plaintiff establishes

standing with respect to one barrier in a place of public accommodation, that plaintiff may bring

ADA challenges with respect to all other barriers on the premises that affect the plaintiff’s

particular disability.” Kreisler v. Second Ave. Diner Corp., 731 F.3d 184, 188 (2d Cir. 2013);

accord Feltzin v. 183 S. Wellwood Ave. Corp., No. 16 Civ. 5387, 2017 WL 6994213, at *3



                                                 12
(E.D.N.Y. Oct. 25, 2017). A barrier “affects the plaintiff’s particular disability” only if “he

would likely encounter” that barrier. Kreisler, 731 F.3d at 188.

           a. Waiting Area

       Defendant argues that Plaintiff lacks standing to seek an injunction with respect to the

waiting area, because the bench seating “is not for use by individuals in wheelchairs” and “there

is enough space in the Building’s waiting area for a wheelchair.” This argument fails. The fact

that the current bench seating cannot be used by persons in wheelchairs is precisely the ADA

violation that Plaintiff is challenging. See U.S. Dep’t of Justice, ADA Title III Technical

Assistance Manual Covering Public Accommodations and Commercial Facilities § III-7.5175

(“At least five percent of fixed or built-in seating or tables must be accessible.”); see also Noel v.

N.Y.C. Taxi & Limousine Comm’n, 687 F.3d 63, 69 (2d Cir. 2012) (“[T]he Technical Assistance

Manual of the Department of Justice. . . [] is persuasive authority as to the ADA’s meaning,

unless it is plainly erroneous or inconsistent with the ADA’s regulations.”). Likewise, the parties

dispute whether the waiting area complies with the space requirements of the ADA, see 36

C.F.R. pt. 1191, app. B (“Wheelchair spaces complying with 802.1 shall be provided in

accordance with Table 221.2.1.1.”). According to Plaintiff’s expert, the waiting room cannot

accommodate a wheelchair without blocking lanes of traffic. Summary judgment is therefore

denied as to the waiting area claims.

           b. Restroom

       Plaintiff does not have standing to challenge the restroom, because it is an “employees

only” facility, which does not raise a barrier that he “would likely encounter” upon further visits

to the Building. Kreisler, 731 F.3d at 188; see also Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1048

(9th Cir. 2008) (“[T]he exclusion of a disabled plaintiff from an employees-only restroom does



                                                 13
not violate the ADA.”); Kindle v. Fifth Third Bank, No. 14 Civ. 6502, 2015 WL 5159890, at *3

(N.D. Ill. Sept. 1, 2015) (“Although Fifth Third Bank is a place of public accommodation, its

employees-only restroom is not.”).

       Plaintiff argues that there is a dispute as to whether the restroom is restricted to

employees, and therefore whether Plaintiff “would likely encounter” a problem using it. In

support of this argument, Plaintiff points to the deposition of Joseph Fischer, an employee at the

Humane Society. But the deposition does not support Plaintiff’s argument; Fischer states that

non-employees are permitted to use the employee restroom only “if they are having some type of

emergency” and cannot “go to use another facility.” A reasonable jury could not conclude that

Plaintiff is “likely” to encounter an “emergency” situation in which he is permitted to use the

bathroom at the Building but cannot do so because of his disability. Summary judgment is

granted to Defendant with respect to the restroom.

           c. Service Counter

       In contrast to the restroom, Plaintiff is likely to use the service counter upon further visits

to the Humane Society, and therefore has standing to challenge it. Defendant argues to the

contrary that “Plaintiff has not been hindered in any way by the height of the service counter, as

he has paid his bill, filled out forms and provided information to Humane Society staff upon each

of his visits.” This argument fails, because Plaintiff’s ultimate ability to work around an ADA

violation in order to interact with the receptionist does not nullify an ADA violation that denies

him “equal enjoyment” of the facility. See 42 U.S.C. § 12182(a).

       Second Circuit precedent “does not stand for the proposition that so long as a disabled

individual is permitted to shop (or eat), she cannot have suffered injury under the ADA.”

Camarillo v. Carrols Corp., 518 F.3d 153, 158 (2d Cir. 2008); accord Heard v. Statue Cruises



                                                 14
LLC, No. 16 Civ. 1079, 2017 WL 2779710, at *4 (S.D.N.Y. June 26, 2017). Summary judgment

is warranted only “where all the evidence in the record demonstrates that the defendants have

taken all necessary steps ‘to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals.’” Camarillo, 518

F.3d at 158 (quoting 42 U.S.C. § 12182(b)(2)(A)(iii)). Here, nothing in the record suggests that

Defendant has provided a service counter accessible to persons in wheelchairs. Summary

judgment is denied as to the service counter.

                   d. Water Fountain

       Summary judgment is granted with respect to the water fountain. Defendant states that it

has removed the water fountain, rendering the issue moot. Plaintiff “den[ies] information and

knowledge sufficient to form a belief” about the water fountain, but points to nothing in the

record suggesting that the water fountain is still on the premises and raises no argument about it.

As there is no evidence in the record from which a reasonable jury could conclude that the

Building still has a water fountain, summary judgment is granted on this issue.5

       B.      NYCHRL

       Defendant raises two arguments with respect to Plaintiff’s New York City claims. First,

that it is entitled to summary judgment with respect to Plaintiff’s NYCHRL claims because the

Humane Society is not a place of public accommodation and it provided reasonable

accommodations. Second, even if summary judgment is not appropriate with respect to the




5
  For the same reasons, Plaintiff also lacks standing to challenge the restroom and water fountain
under the NYCHRL. See Phillips v. Pizza, No. 17 Civ. 6112, 2018 WL 2192189, at *2
(S.D.N.Y. May 14, 2018) (“[D]efault judgment is granted as to the ADA claims relating to the
step, but denied as to the other alleged barriers. The result is the same for Plaintiff’s claims
under the NYSHRL and NYCHRL.”)
                                                 15
NYCHRL claims, it should be granted to Defendant with respect to damages. For the reasons

below, summary judgment is also denied with respect to the NYCHRL claims.

                 1. Public Accommodation

          Defendant argues that it is entitled to summary judgment on Plaintiff’s claims under the

NYCHRL, because “the Humane Society is not a public accommodation” and it “more than

reasonably accommodated Plaintiff.” As this argument fails with respect to the ADA, it must

also fail with respect to the NYCHRL, which offers broader protection than does the ADA. See

Loeffler, 582 F.3d at 278 (describing the ADA as “a floor below which the City’s Human Rights

law cannot fall.”) (citations and emphasis omitted). The motion for summary judgment is

denied.

                 2. Damages

          Summary judgment is also denied with respect to damages. The NYCHRL must be

“construed liberally for the accomplishment of the uniquely broad and remedial purposes

thereof, regardless of whether federal or New York State civil and human rights laws, including

those laws with provisions worded comparably to provisions of this title, have been so

construed.” N.Y.C. Admin. Code § 8–130; accord E.E.O.C. v. Bloomberg L.P., 29 F. Supp. 3d

334, 340 (S.D.N.Y. 2014) (applying the NYCHRL). The NYCHRL allows for compensatory

damages for mental injuries. See Duarte v. St. Barnabas Hosp., No. 15 Civ. 6824, 2018 WL

4440501, at *9 (Sept. 17, 2018). “Mental injury may be proved by the complainant’s own

testimony, corroborated by reference to the circumstances of the alleged misconduct.” N.Y.C.

Transit Auth. v. State Div. of Human Rights, 577 N.E.2d 40, 45 (N.Y. 1991); accord Grella v.

Avis Budget Grp., Inc., No. 14 Civ. 8273, 2016 WL 638748, at *6 (S.D.N.Y. Feb. 11, 2016)

(applying the NYCHRL). In such cases, “The New York City Human Rights Commission has



                                                  16
deemed awards of $1,000 to be sufficient in cases where complainants did not establish any

particular damage ‘other than what a decent and reasonable individual would suffer when faced

with such ignorant behavior.’” Kreisler v. Second Ave. Diner Corp., No. 10 Civ. 7592, 2012 WL

3961304, at *14 (S.D.N.Y. Sept. 11, 2012) (quoting Okoumou v. Cty. Recovery Corp., 2009 WL

6910263, at *2 (N.Y.C. Com. Hum. Rts. June 1, 2009)). Larger compensatory damages are

justified when the conduct is more flagrant. See Kreisler, 2012 WL 3961304, at *14–15

(citations omitted) (applying the NYCHRL and collecting cases).

       Here, a reasonable jury could conclude that Plaintiff suffered mental anguish that is as

acute as “what a decent and reasonable individual would suffer” under the circumstances. Id. at

14. In his deposition, Plaintiff stated:

       Well, in terms of -- emotional distress. I don’t have -- if you mean have I suffered any
       emotional -- injury from where I’ve seen a doctor, no, but I’ve been injured in a sense
       that I haven’t been able to access a place freely like everyone else. . . . I want to be able
       to go into a place. It’s like when I was younger, having to get on a bus and back in the
       80’s, I couldn’t get on a bus either but you -- sooner or later, you have to take a stand to it
       but as far as emotional injury, I wouldn’t -- I mean I don’t think -- I think it’s affected me
       only to the extent where I want the same access and the same rights as everybody else.

A reasonable jury could credit that testimony and determine that Plaintiff is entitled to

compensatory damages.

       With respect to punitive damages, “the standard for determining damages under the

NYCHRL is whether the wrongdoer has engaged in discrimination with willful or wanton

negligence, or recklessness, or a ‘conscious disregard of the rights of others or conduct so

reckless as to amount to such disregard.’” Chauca v. Abraham, 885 F.3d 122, 124 (2d Cir. 2018)

(quoting Chauca v. Abraham, 89 N.E.3d 475, 481 (N.Y. 2017)). This standard requires “a lower

degree of culpability” than is required for punitive damages under other statutes, as it “requires

neither a showing of malice nor awareness of the violation of a protected right.” Id. (quoting



                                                 17
Chauca, 89 N.E.3d at 481). In this case, a reasonable jury could conclude that Defendant met

this “lower degree of culpability” by acting with a “conscious disregard of the rights of others” in

failing to comport with the NYCHRL. Defendant’s motion for summary judgment as to the

NYCHRL claims is therefore denied.

       CONCLUSION

       For the foregoing reasons, Defendant’s motion for summary judgment is GRANTED to

the extent it challenges the design of the Building’s restroom and water fountain, but is DENIED

in all other respects. The Clerk of Court is directed to close the motion at Docket No. 59.

Dated: October 3, 2018
       New York, New York




                                                18
